       Case 1:17-cv-01026-LJV-HBS Document 45 Filed 02/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

ASHLEY OSUCHA
                                      Plaintiff,             NOTICE OF MOTION

VS.

ALDEN STATE BANK,                                            Civ. No.: 1:17-CV-01026-LJV-HBS
RICHARD D. KOELBL,
JOHN KOELBL
                              Defendants.
_________________________________________


       PLEASE TAKE NOTICE that Plaintiff, Ashley Osucha, by and through her attorneys,

Greco Trapp, PLLC, hereby moves before Hon. Hugh B. Scott, United States Magistrate Judge, at

the United State Courthouse, 2 Niagara Square, Buffalo, New York, at a date and time set by the

Court for an Order compelling Defendants’ compliance with the Court’s Order dated December

12, 2019 (Dkt. 42) and an award of fees pursuant to FED. R. CIV. P. 37(b)(2)(C), together with such

other and further relief as this Court may deem just and proper.

       This motion is based upon all filings filed to date and is supported by the Declaration of

Josephine A. Greco, Esq., dated February 26, 2020, together with Exhibits A-G, and the

Memorandum of Law, dated February 26, 2020.

       Plaintiff intends to file Reply papers in further support of this motion and hereby requests

oral argument.

DATED:           February 26, 2020
                 Buffalo, New York
                                              s/Josephine A. Greco
                                              Josephine A. Greco, Esq.
                                              Earl K. Cantwell, III, Esq.
                                              Greco Trapp, PLLC
                                              Attorneys for Plaintiff
                                              1700 Rand Building
                                              14 Lafayette Square
                                              Buffalo, New York 14203
      Case 1:17-cv-01026-LJV-HBS Document 45 Filed 02/26/20 Page 2 of 2




                                           Tel: (716) 856-5800
                                           E-mail: jgreco@grecolawyers.com


TO:   Julie P. Apter, Esq.
      GOLDBERG SEGALLA
      Attorneys for Defendants
      665 Main Street
      Buffalo, New York 14203
      Tel: (716) 566-5401
      E-mail: japter@goldbergsegalla.com
